DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to IDS Filed March. 15, 2022
The IDS filed March 15, 2022 has been consider but is deemed to not be more relevant than the art already of record.  The reasons for allowance set forth in the previous NOA are unchanged.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Claims 1-4, 9-17, and 21-25 are allowed.
The following is an examiner’s statement of reasons for allowance.
US 2013/0166113 (Dakin) at FIG. 1 teaches a general LIDAR system. 

    PNG
    media_image1.png
    724
    481
    media_image1.png
    Greyscale

Regarding the use of LiDAR in Dakin, see for example:
[0007] An embodiment of the present invention provides a method of using a light detection and ranging (LIDAR) system. A beam of radiation is transmitted to target areas at least one of above, below, and in front of an airborne vehicle, the target areas including at least one of one or more particles or one or more objects. Scattered radiation is received from the target areas. Respective characteristics, for example, a wind profile, of the scattered radiation are determined. At least one of an air turbulence factor or a distance to the one or more objects is determined from the respective characteristics. In one example, the airborne vehicle is controlled based on the air turbulence factor, such that turbulence experienced by the airborne vehicle is minimized. In another example, the airborne vehicle is controlled based on the distance to avoid colliding with the one or more objects.

FIG. 2 is a LiDAR system having multiple transceivers 300 and an optical mixer 400.

    PNG
    media_image2.png
    428
    313
    media_image2.png
    Greyscale

FIG. 3 illustrates details to the optical source 200 including the laser source 210 and optical modulator 230.  

    PNG
    media_image3.png
    784
    517
    media_image3.png
    Greyscale

FIG. 3 also illustrates the plot of intensity versus time for the modulator 230.  See also [0053] and [0054].

US 2017/0329010 (Warke) at FIG. 4 which illustrates a LiDAR system using an encoder 401 for producing the desired modulation patterns.  

    PNG
    media_image4.png
    421
    515
    media_image4.png
    Greyscale

In particular, see:
 [0024] FIG. 4 is a schematic diagram of an embodiment for a lidar system and illustrates the system operation. Lidar 400 includes encoder 401, which determines a code corresponding to a sequence of pulses (as further explained hereinbelow) and provides a pulse position modulated signal having a series of pulses corresponding to the code. The modulated pulses drive transmit driver 404, which generates a driving signal 405 to drive an optical transmitter such as laser diode 406. The modulated signal controls the timing of light pulses transmitted by laser diode 406. Optics 408 directs the modulated light pulses to object 410. Optics 408 can be a fixed lens system or one of many mechanisms for scanning the light signal across a scene. 
The encoder 401 generates the PPM signals which are used to produce the desired modulation.


US 2004/0135992 (Munro).that homodyne and heterodyne mixing was known in LiDAR.  See, for example:
[0028]: “A similar demodulation method utilizes homodyne electronic processing, in which the received signal is mixed with a signal having the same frequency”).
([0021]: “A heterodyne demodulator is one in which a high frequency signal is mixed with a signal of a different frequency, and the resulting signal has components of the sum and the difference of the two frequencies.”).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
US 2013/0222786 (Hanson) teaches the use of in-phase and quadrature detection method to resolve ambiguities of whether the measured relative frequency is positive or negative.  See, for example, [0036]:
Ambiguities regarding whether the measured relative frequency is either positive or negative can be resolved by using the "in-phase and quadrature" detection method, as is known in the art.
Furthermore, Hanson teaches:
[0090]  Also, the direction of movement of the fringe pattern or speckle pattern may be determined by suitable arrangement of the detector array elements in combination with suitable signal processing, e.g. whereby a quadrature, or substantially quadrature, signal may be obtained, thereby simplifying detection of direction as for example compared to conventional LDA (Laser Doppler Anemometer) or LIDAR systems.

US 2014/0233942 (Kanter) at FIG. 1 teaches a LiDAR system with an external modulator 102 that modulates the output of the laser 100 based on the drive signal from oscillator 101.  

    PNG
    media_image5.png
    686
    515
    media_image5.png
    Greyscale

See also [0041] which teaches that both direct and external modulation were known:
   [0041] The modulator 102 can be realized with an external modulator such as a lithium niobate Mach Zehnder modulator, or it can be realized by other means including directly modulating the current to a laser diode (in which case it would not require a separate physical block from the laser itself). The optical modulation used to clear up the 2 .pi. distance ambiguity can be of a number of means (other than a data pattern imparted on each optical pulse) such as a modulation of the pulse intensities at a rate much less than the pulse rate. For instance a small sinusoidal modulation at a 500 kHz rate could be used and the phase of the 500 kHz modulation can be measured at the transceiver using the SPD count statistics. The processor could add up all the photon counts in all the phases that are measured in a time of .about.0.1/500 kHz to sample the 500 kHz signal and determine its phase shift relative to the 500 kHz signal at the transmitter. Alternatively the ambiguity extending signal can be detected using a secondary linear APD to extend the range ambiguity to (1/500 kHz)*3.times.10.sup.8/2=300 meters. The optical signal for the secondary linear APD could be wavelength division multiplexed with the pulsed optical signal and wavelength division demultiplexed before detection. Note that the secondary APD can be a linear APD since the resolution of the ambiguity extending measurement is much less than the resolution of the single photon detecting measurement. The bandwidth of the secondary APD would be relatively narrow thus allowing for low noise levels. 

US 2007/0211786 (Shattil) teaches the use of different modulation formats in LiDAR.  See, for example, 
  [0314] An information signal, as used herein, describes one or more signals that convey some form of useful information via magnitude, phase, frequency, polarization, mode, direction, and/or some signal property derived therefrom. CI-based information signals may include any type of communication signal, such as, but not limited to voice, data, and text. Information signals may include any of various types of remote-sensing signals, such as radar signals, Lidar signals, spectroscopy signals of various types (e.g., absorption, scatter, luminescence, resonant, emission, harmonic, intermodulation, etc.), probing signals, and imaging signals (e.g., X-ray, gamma-ray, ultrasound, seismic survey, acoustic, sonar, optical, pulse radio, spread spectrum, etc.). Any information signal may be considered to be a CI-based signal if it is processed via CI signal-processing techniques. Thus, a received non-CI signal may be converted into a CI signal by decomposing the received signal into orthogonal sub-carrier components.
It also teaches that different combinations of modulation techniques may be used, including AM and PPM.  See, for example:
   [0316] The term modulation, as used herein, refers to at least one method of impressing some signal (such as an information signal, a code signal, and/or a sub-carrier) onto an electromagnetic signal. Modulation describes the adjustment of one or more physical signal characteristics with respect to an information signal. Signals, such as analog and/or digital information signals, may be impressed onto one or more carrier signals via any combination of modulation techniques, including, but not limited to, amplitude modulation, phase modulation, frequency modulation, pulse modulation, and/or polarization modulation. Pulse modulation (such as CI-pulse modulation) may include pulse -amplitude modulation, pulse-code modulation, pulse-frequency modulation, pulse-position modulation, and/or pulse-width modulation. CI methods are commonly combined with modulation, such as Pulse Amplitude Modulation (PAM), Frequency Shift Keying (FSK), Phase Shift Keying (PSK), and Quadrature Amplitude Modulation (QAM). Coded modulation, such as trellis-code modulation, may be performed. Data symbols may be modulated onto a code sequence, such as a multiple-access code, a spreading code, an encryption code, a channel code, etc. A code sequence may include digital and/or analog signals. Examples of code sequences include direct-sequence codes, MC-CDMA codes, CI codes, CI/DS-CDMA codes, frequency-hopping codes, chirp codes, coherence-multiplexing codes, sub-channel codes, and code length division multiplexing codes. Various types of modulation can include the formation of code-chip values, continuous-code values, and/or code-chip sequences based on data-symbol values. Data symbols may be input to a code-generation process. 
 [0748] The data symbols 4701 may be binary symbols (as shown) or symbols derived from a more complex alphabet. The CI pulse stream 4702 may include overlapping and/or non-overlapping pulses. The pulses of the pulse stream 4702 may be uniformly and/or non-uniformly positioned in time. Data symbols 4701 may be impressed onto the pulses via any type of modulation, including amplitude modulation, frequency modulation, phase modulation, time-offset modulation (e.g., pulse-position modulation), polarization modulation, or any combination thereof.

US 2008/0095121 (Sharril) teaches that AM and PPM can be used together.  See, for example:
[0123] The term modulation, as used herein, refers to any method of impressing a signal (such as an information signal, a code signal, and/or a sub-carrier) onto an electromagnetic signal. Modulation describes the adjustment of one or more physical signal characteristics with respect to an information signal. Modulation may be combined with spreading. Signals, such as analog and/or digital information signals, may be impressed onto one or more carrier signals via any combination of modulation techniques, including, but not limited to, amplitude modulation, phase modulation, frequency modulation, pulse modulation, and/or polarization modulation. Pulse modulation (such as CI-pulse modulation) may include Pulse -Amplitude Modulation (PAM), pulse-code modulation, pulse-frequency modulation, pulse-position modulation, and/or pulse-width modulation. 
It also teaches that the invention can be implemented in LiDAR.  See, for example:
[0122] An information signal, as used herein, describes one or more signals that convey some form of useful information via magnitude, phase, frequency, polarization, mode, direction, and/or some signal property derived therefrom. CI-based information signals may include any type of communication signal, such as, but not limited to, voice, data, and text. Information signals may include any of various types of remote-sensing signals, such as radar signals, Lidar signals, spectroscopy signals of various types (e.g., absorption, scatter, luminescence, resonant, emission, harmonic, intermodulation, etc.), probing signals, and imaging signals (e.g., X-ray, gamma-ray, ultrasound, seismic survey, acoustic, sonar, optical, pulse radio, spread spectrum, etc.). Any information signal may be considered to be a CI-based signal if it is processed via CI signal-processing techniques. Thus, a received non-Cl signal may be converted into a CI signal by decomposing the received signal into orthogonal sub-carrier components. 

US 2010/0027602 (Abshire) teaches operation of LiDAR.  See, for example:
[0029] In many light detection and ranging ( LIDAR) applications, which use optical carrier frequencies, conventional PN codes are used to modulate the carrier power. Modulating the optical power with conventional PN codes results in a transmitted peak 
It also teaches the use of AM and PPL.  See, for example:
[0045] The novel method also may also be extended to communications based on pulse timing. In optical communications, pulse position modulation (PPM) techniques may be used with pulsed laser signals to transmit information with high photon efficiency. In general, when using PPM techniques, one laser pulse may carry log.sub.2(M) bits of information using PPM techniques, where M is the number of slots that may contain a laser pulse. One may view the time offset of the pulse within the sequence as having 1 of M values. The transmitter uses the time offset (or phase delay) of the pulse as a carrier of information. Initially, the PPM receiver is time synchronized with the transmitter by using preambles or other standard techniques.
FIG. 3 illustrates a LiDAR embodiment:

    PNG
    media_image6.png
    770
    503
    media_image6.png
    Greyscale

However, this does not teach to use the CW signal from the laser 114 in the receiver side of the device.

US 2016/0047896 (Dussan) at FIG. 1 teaches a LiDAR system.  

    PNG
    media_image7.png
    318
    482
    media_image7.png
    Greyscale

See also, for example:
[0004] As used herein, the term "ladar" refers to and encompasses any of laser radar, laser detection and ranging, and light detection and ranging (" lidar"). Ladar is a technology widely used in connection with computer vision. In an exemplary ladar system, a transmitter that includes a laser source transmits a laser output such as a ladar pulse into a nearby environment. Then, a ladar receiver will receive a reflection of this laser output from an object in the nearby environment, and the ladar receiver will process the received reflection to determine a distance to such an object (range information). Based on this range information, a clearer understanding of the environment can be obtained by the intelligent logic of a computer vision application. However, conventional ladar solutions for computer vision problems suffer from high cost, large size, large weight, and large power requirements as well as large data bandwidth use. These complicating factors have largely limited their effective use to costly applications that require only short ranges of vision, narrow fields-of-view and/or slow revisit rates. 

[0168] FIGS. 12A and B show examples of laser pulse encoding patterns that may be employed by the laser source when transmitting ladar pulses. These encoding patterns are types of intensity modulation schemes that can be applied to the ladar pulses targeted at individual range points. The use of such encoding patterns helps reduce interference and/or increase dynamic range to obtain better accuracy. The ladar pulses can range from a simple no code single pulse or pulse burst to a complex N-code pulse burst to a asymmetric amplitude modulation (AM) bursts.
It also teaches the use of PPM in FIG. 12A, and the use of AM in FIG. 12B.  See [0169] and 
[0171] As an example of intensity modulation, FIG. 12B shows examples of basic patterns for short asymmetric amplitude modulation (AM) pulse bursts. The ladar pulses can have different amplitudes in different ratios. Short asymmetric AM pulse bursts provide for an increase in dynamic range (i.e., the signal stays within the acceptable intensity range to be properly detected so that range information can be detected more accurately). An example ladar pulse for an AM pulse burst can have a pulsewidth of around 0.1 to around 10 ns, with around 2 to around 10 pulses being included in the burst, and where the pulses are around 1 to around 10 ns apart. As noted, AM can be used to distinguish the individual pulses. It should be understood that these values are examples only. Moreover, it should be understood that PPM may be used in addition to AM.
However, this does not teach to use the CW signal from the laser 114 in the receiver side of the device.

US 2017/0329011 (Warke) at FIG. 1 illustrates a LiDAR system.

    PNG
    media_image8.png
    382
    480
    media_image8.png
    Greyscale

See:
[0018] FIG. 1 is a schematic diagram of a pulse-type lidar. Lidar 100 includes pulse generator 102, which provides timed pulses to transmit driver 104. Transmit driver 104 drives laser diode 106. Optics 108 collimates and directs the pulsed light onto a field of view that includes object 110. Optics 108 may be a fixed lens system or one of many mechanisms for scanning the light signal across a scene. Object 110 reflects and scatters the light signal. Optics 112 receives a portion of the reflected light signal and focuses it on photodiode 114. Trans-impedance amplifier (TIA) 116 amplifies the output of photodiode 114 and provides the amplified signal to receive processing unit 118. In some configurations, a photodiode 120 is positioned to receive a portion of the light signal directly from laser diode 106. TIA 122 amplifies the output of photodiode 120 and provides the output to receive processing unit 118. Receive processing unit 118 includes analog-to-digital converters (ADCs, not shown) that convert the signals received from TIA 116 and TIA 122 to digital format for further processing as described hereinbelow regarding FIG. 2..
FIG. 4 illustrates another embodiment of a LiDAR system which allows for more complex modulation of the signal.

    PNG
    media_image9.png
    426
    554
    media_image9.png
    Greyscale

FIG. 5 illustrates one example of the amplitude modulated signal produced by a LiDAR system.  

    PNG
    media_image10.png
    186
    537
    media_image10.png
    Greyscale

See also FIG. 7 which shows a more complexly modulated signal including combinations of different modulation frequencies.  See also [0029[ which teaches that different types of modulation can be used in combination with each other to allow the system to identify its own return signal and to be more robust when signal interference is present.
[0029] There are several possible variations of modulation waveforms that modulation signal generator 401 (FIG. 4) might produce. For example, a single tone, e.g. 50 MHz, modulates transmit pulse 502 (FIG. 5). In other examples, multiple tones may be used either simultaneously or sequentially. A pulse repetition modulation with a pulse repetition frequency (PRF) can be used. For example, a chirp signal may be used. In a chirp signal, modulation signal generator 401 (FIG. 4) varies the frequency of the modulation signal in a period sequence of tones. An example chirp sequence is a sequence of multiple monotonic tones, e.g. 5 cycles of 50 MHz interleaved with 5 cycles of 60 MHz. Another example is a saw tooth frequency ramp. With chirp sequences, it may be possible to accurately detect the return signal even if there is interference on one of the frequencies within the chirp. Another example is frequency hopping spread spectrum (FHSS). In FHSS, the modulation signal can be a pseudo-random sequence of tones also known as frequency hopping, e.g. 5 cycles of 50 MHz, 5 cycles of 60 MHz, 5 cycles of 45 MHz, 5 cycles of 55 MHz, etc. FHSS has the advantage that no mechanism is needed to coordinate between multiple lidars in an environment because of the low probability that two lidars will use the same frequency and/or the same pseudo-random sequence. Receiving two FHSS receive pulses having the same frequency and sequence (a very rare event) indicates a conflict. In this circumstance, determination of an estimate is not possible. The FHSS signal will then hop to a new sequence/frequency combination for the next cycle. FIG. 7 is a graph of an example multiple tone modulated signal. Modulation signal 702 includes tone 704, tone 706 and tone 708, which all have different frequencies. 

PPM.
The application incorporates by reference an application that teaches the use of PPM in LiDAR.  See, for example, [0001]:
[0001] This application claims the benefit under 35 U.S.C. .sctn.119(e) to co-owned U.S. Provisional Patent Application Ser. No. 62/334,098, filed May 10, 2016, entitled "Method for Interference Free LIDAR Operation with Narrowband Intensity Modulation," naming Warke, et. al. as inventors, which is hereby incorporated by reference in its entirety herein. In addition, this application is related to co-owned U.S. Provisional Application Ser. No. 62/334,107, entitled "Method for Interference Free LIDAR operation with Pulse Position Modulation," filed May 10, 2016, naming Warke, et. al. as inventors, and to co-owned U.S. Provisional Application Ser. No. 62/334,117, entitled "Method for Interference Free LIDAR Operation with Sequencing Pulses," filed May 10, 2016, naming Warke, et. al. as inventors, which applications are each hereby incorporated by reference in its entirety herein. 

Processing the reflected signal.
Regarding processing the reflect signal, see:
[0023] Optics 412 focuses a reflection of the modulated signal reflected by object 410 on to photodiode 414. In addition, the optional photodiode 420 receives a reference modulated signal directly from laser diode 406. TIAs 416 and 422 amplify the light signals received by photodiodes 414 and 420, respectively, and provide these signals to filters 417. Filters 417 may apply a single filter or multiple filters to each of the signals provided by TIAs 416 and 422. In an example embodiment, filters 417 apply the same filters to the light signals provided by TIAs 416 and 422. This filtering allows a receive processor to factor out common delays and non-linearities by comparing the two signals. As described in more detail herein below, filters 417 filter out signals except for the modulated signals. Therefore, filters 417 diminish the effect of noise and interferers. This selective filtering allows receive processor 418 to correctly estimate the distance of object 410. In another aspect of the embodiments, the filters within filters 417 include narrow band-pass filters. 

[0024] Among other functions, receive processor 418 and filters 417 serve as a demodulator of the filtered light signals received from TIAs 416 and 422. In an aspect of the embodiments, transmit driver 404 provides a signal to receive processor 418 to indicate when transmit driver 404 transmits a pulse. Modulation signal generator 401, transmit driver 404, receive processor 418, filters 417 and TIAs 416 and 422 may partially or wholly incorporated into an integrated circuit as indicated by group 424. For example, an integrated circuit may generate the signals and apply the signals to laser diode 406 using one or more power transistors or power modules. Transmit driver 404 may be implemented using discrete components or using several components incorporated into a module. In some configurations, one integrated circuit may drive multiple laser diodes. In other configurations, a separate circuit drives each of multiple laser diodes and a common receive processor 418 analyzes the signals. The receive processor 418 and filters 417 may include a digital signal processor (DSP), a CPU, a RISC core such as an ARM core, a mixed signal processor (MSP) or another suitable processor. 

Regarding claim 1, the prior art of record fails to teach, in combination with other claim limitations, the LiDAR system wherein the first optical detector generates an in-phase-channel voltage signal, and the second optical detector generates a quadrature-channel voltagesignal.
Regarding claim 15, the prior art of record fails to teach, in combination with other claim limitations, the LiDAR method further comprising performing optical detection to generate an in-phase-channel voltage signal from the first baseband signal and a quadrature-channel voltage signal from the second baseband signal.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636